Citation Nr: 1510156	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 14, 2011, for the award of service connection for hearing loss.

2.  Entitlement to an effective date earlier than November 14, 2011, for the award of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left or right foot disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  By a January 2008 rating decision, the RO denied service connection for hearing loss, tinnitus, and a foot disability; the Veteran did not appeal that denial.

2.  On November 14, 2011, the RO received the Veteran's petition to reopen his previously denied claims of service connection for hearing loss, tinnitus, and a foot disability.  

3.  Evidence received since the January 2008 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for a foot disability and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  A January 2008 RO decision that denied service connection for hearing loss, tinnitus, and a foot disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The assignment of an effective date earlier than November 14, 2011, for the award of service connection for hearing loss or tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.160, 3.400 (2014).

3.  New and material evidence has been received to reopen a claim of service connection for a foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the matters denied herein, the Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's claims of service connection for hearing loss and tinnitus were granted in March 2012, and he was assigned disability ratings and effective dates in that decision.  As the effective date issues currently before the Board stem from a disagreement with a downstream element, no additional notice is required with respect to those issues because the purpose that the notice is intended to serve has been fulfilled with respect to those claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the effective date matters decided herein has been obtained.  The evidence includes his service records, VA examination reports, applications for VA disability benefits, and lay statements in support of his claim.  There is no suggestion that additional evidence relevant to the matters being denied exists and can be procured.  There is also no indication that any additional action is needed to comply with the duty to assist in connection with the effective date issues.  The outcome of this appeal turns on a determination as to the date that a claim of service connection was filed based on information and evidence that has already been associated with the claims file.  There is no need for a medical examination and or opinion.  Thus, the Board is satisfied that no further development action is required.

II.  Analysis

A.  Effective Date

By a March 2012 RO decision, the Veteran was granted service connection for hearing loss and tinnitus.  The RO assigned an effective date of November 11, 2014, for these awards of service connection.  The Veteran disagreed with the assigned effective dates, but has proffered no theory for why he believes earlier effective dates are warranted.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an original award of direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

If a claim is finally denied and later reopened and granted based on the submission of new and material evidence, the effective date of benefits will be the date that the claimant filed the application to reopen or the date that entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2) (2014).  However, when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," VA allows the assignment of an effective date of benefits "on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c) (2014).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2014).  The Court has indicated the following: 

[A]n intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.

Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998); see MacPhee, 459 F.3d at 1326-27 (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155 (2014).  Accordingly, the mere existence of medical records in a case cannot be construed as an informal claim.  Id.; Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007), aff'd 541 F.3d 1364 (Fed.Cir.2008).  

At the outset, the Board notes that the Veteran does not assert that he filed a claim of service connection for hearing loss or tinnitus at any time prior to discharge from active military service, or within one year of his April 1969 separation from service.  In October 2007, the RO received the Veteran's claim for service connection for, among other things, hearing loss and tinnitus.  By a January 2008 rating decision, the RO denied service connection for hearing loss and tinnitus, noting that the Veteran had failed to report for his scheduled VA examination.  The Veteran did not file a notice of disagreement (NOD) as to that decision, and no additional evidence was submitted until November 14, 2011, when the Veteran sought to reopen his previously denied claims of service connection.  In fact, no communication was received from the Veteran between January 2008 and November 2011.  

In consideration of the above, the Board finds no basis upon which to assign an effective date earlier than November 14, 2011, for the award of service connection for hearing loss and tinnitus.  This is so because the January 2008 rating decision is a final decision, as the evidence of record reflects that the Veteran neither filed an NOD as to that decision nor submitted new and material evidence within a year of the decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(c), 20.302, 20.1103 (2007).  Having determined that the January 2008 rating decision is final, the Board finds that there is no basis upon which to assign an effective date prior to November 14, 2011, for the award of service connection.  As outlined above, the effective date of a previously denied claim that is subsequently granted based on the submission of new and material evidence, is the later of the date of the receipt of application to reopen or the date that entitlement arose.  38 C.F.R. § 3.400(q)(2).  Although an exception to that rule exists when benefits are awarded based all or in part on the receipt of service department records that were not "associated with the claims file when VA first decided the claim," 38 C.F.R. § 3.400(q)(1), that exception is not for application in this case.  Consequently, the assignment of an effective date earlier than November 14, 2011, for the award of service connection hearing loss and tinnitus based on the Veteran's "reopened" claim, is not warranted.  38 C.F.R. § 3.400(q)(2).

B.  Petition to Reopen Previously Denied Claim

In the January 2008 rating decision, the RO also denied service connection for a foot disability upon finding that the evidence failed to establish a currently diagnosed foot condition and because the evidence failed to show that the Veteran's pre-existing flat feet had been aggravated in service.  The RO noted that the Veteran had failed to report for his scheduled VA examination, evidence from which might have been material to his claim.  The Veteran did not timely file an NOD as to that decision and the January 2008 RO decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  As a result of the finality of the January 2008 RO decision, a claim of service a disability of the right or left foot may now be considered on the merits only if new and material evidence has been received since the time of the final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2014).  

Upon review of the evidence associated with the record since the January 2008 decision was rendered, the Board finds that new and material evidence sufficient to reopen the previously denied claim of service connection for a foot disability has been submitted.  Specifically, the Board finds that the report of a January 2012 VA examination is new and material as it suggests that the Veteran has a current foot disability.  As stated above, evidence of a current foot disability was lacking at the time that the Veteran's claims were previously denied.  As the January 2012 VA examination report was not previously before the RO and relates to an unestablished fact necessary to substantiate the claim, it is deemed to be new and material evidence and the claim of service connection for a foot disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Entitlement to an effective date earlier than November 14, 2011, for the award of service connection for hearing loss is denied.

Entitlement to an effective date earlier than November 14, 2011, for the award of service connection for tinnitus is denied.

New and material evidence having been received, the claim of entitlement to service connection for a foot disability is reopened; to that limited extent, the appeal of this issue is granted.


REMAND

Regarding the Veteran's "reopened" claim, the Board finds that the matter must be remanded to obtain from the VA examiner who conducted the January 2012 VA examination an addendum to the report that clarifies whether the Veteran indeed has a bilateral foot disability, or whether he has only a current disability of the right foot, and provides an extended rationale for the examiner's negative nexus opinion.  In this regard, the Board notes that the examiner identified right foot hammertoes, as shown on x-rays taken in 2012.  No left foot disability was specifically indicated, but the examination report notes tendonitis without chronic disabling findings, diagnosed in 1967.  This would seem to suggest that Achilles tendonitis is not present currently.  However, in rendering his nexus opinion, the examiner opined that the Veteran's "current bilateral foot condition was less likely than not the result of or secondary to or aggravated by complaints of right heel pain and left foot pain in service," which statement would suggest that the Veteran does in fact have a current bilateral foot disability, the nature of which is not clear from the examination report itself.

Moreover, as rationale for the opinion, the examiner notes evidence of pes planus at entrance into service, complaints of bilateral heel pain in service, the absence of foot problems noted at separation from service, and the Veteran's post-service career in construction.  The examiner then states:  "In my opinion, the evidence does not support the claim."  Merely stating, however, that it is the examiner's opinion that a disability was not caused or aggravated by a veteran's military service is not sufficient and the failure to provide any support for a conclusion that the Veteran's bilateral foot disability is not attributable to service renders the opinion inadequate.  This is so because, although there are no reasons or bases requirements imposed on a medical examiner, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), to be adequate, any opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the VA clinician who examined the Veteran in January 2012 and obtain from him an addendum to his examination reports that clarifies whether the Veteran has a currently diagnosed bilateral foot disability.  The clinician should indicate the diagnosis of each left and right foot disability and should state whether the evidence supports a current finding of Achilles tendonitis.

The clinician should then provide further explanation for his negative nexus opinion that includes reference to supporting lay or medical evidence contained in the claims folder.  The clinician is requested to provide separate opinions for each diagnosed disability, to include right foot hammertoes.  The clinician should consider the Veteran's statements that he has experienced foot pain since service and state why the continuity of symptomatology does/does not support a finding that any current foot disability is attributable to service.  

The clinician should also comment on whether there is a relationship between the Veteran's pes planus noted at entry into service and the development of tendonitis.  In doing so, the clinician should discuss whether the absence of pes planus noted at separation from service or on current examination suggests that the notation at entrance may have been erroneous and whether pes planus is a condition that is capable of resolving itself.

The clinician should also consider the Veteran's assertions that he owned a construction company and thus did not engage in strenuous activities as part of his post-service career and discuss whether and why this lay evidence does or does not change the examiner's previous opinion.

(If the January 2012 VA examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide an opinion as to whether the Veteran has a right and/or left foot disability that is attributable to military service, paying attention to the request above.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by service is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles.)

2.  The AOJ should review the addendum opinion report prepared by the VA clinician to ensure that the report complies with this remand and the questions presented in the request.  The AOJ should ensure that the clinician has provided a rationale for his opinion regarding causation that includes reference to the Veteran's lay assertions, as set forth above.  The AOJ is reminded that if the clinician merely states that it is his/her opinion that a condition was not caused or aggravated by service, that opinion is not an adequate unless supported by an explanation based on the record and pertinent medical principles.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal, giving separate consideration to right and left foot disabilities if the evidence developed on remand requires separate consideration.  If a benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


